Case 1:20-cv-10203-CM Document 1 Filed 12/04/20 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

X
1976 J. J. DELI GROCERY CORP.,
Plaintiff, JUDICIAL REVIEW OP AGENCY DECISION
AND JURY DEMAND
-AGAINST- Docket No.

1) UNITED STATES DEPARTMENT OF AGRICULTURE;
2) FOOD AND NUTRITION SERVICE;

Defendants.
X

 

Plaintiff 1976 J. J. DELI GROCERY CORP, by his attorney Charlie A. Vargas, Esq., of
the Law Office of Charlie Vargas, PC, for his federal complaint against the above Defendants
alleges as follows:

PRELIMARY STATEMENT

1. This is a federal action in which Plaintiff seeks relief through Section 14

of the Food and Nutrition Act of 2008 (7 U.S.C. 2023) and to Section 279.7 of the

Regulations (7 CFR § 279.7) with respect to a judicial review of the final determination made

by the Defendants.

2. The Plaintiff files this Complaint and Petitioner for Review of the Food

and Nutrition Service’s (“FNS”) Final Agency Decision permanently disqualifying 1976 J. J.

DELI GROCERY CORP from participating in the Supplemental Nutrition Assistance

Program (“SNAP”).

B. The claim arises from analysis of EBT transaction data from September

2019 through February 2020 investigated by the U.S. Department of Agriculture (USDA) and

the Food and Nutrition Service (FNS) surrounding the store, 1976 J. J. Deli Grocery Corp.
Case 1:20-cv-10203-CM Document 1 Filed 12/04/20 Page 2 of 4

4. Plaintiff brings this action not only to challenge the final agency decision
that he did not meet his burden of proving beyond a preponderance of the evidence that he
did not traffic EBT benefits.

a 5. The Court has federal question jurisdiction over this matter by reason of
Section 14 of the Food and Nutrition Act of 2008 (7 U.S.C. 2023) and to Section 279.7 of the
Regulations (7 CFR § 279.7.)

6. 6. The Plaintiff alleges, through prior counsel, that at all times relevant to
this action, the Plaintiff provided relevant information for the agency to review. That in support
of his position, he submitted (1) numerous vendor invoices/receipts; (2) 2018 Federal
Corporation Income Tax Form 1120 for Plaintiff's 2019 fiscal year beginning September Ist,
2018 and ending August 31st, 2019; (3) Jetro Cash & Carry customer purchase history for
September 2019-February 2020; (4) SNAP deposits for September 2019 through February 2020;
(5) New York State ST-100 quarterly tax returns for periods September Ist, 2019 through
November 30th, 2019 and December Ist, 2019 through February 29th, 2020; (6) F & J Mater
Sales summary for September 2019 through February 2020; (7) Goya customer year to date
balances; (8) Self-prepared invoice analysis for September 2019 through February 2020 with
48% mark up included; (9) Farmer’s Choice Dairy Sales summary for September 2019 through
February 2020; and (10) Locate SNAP retailers information downloaded from FNS website.

he Pursuant Section 14 of the Food and Nutrition Act of 2008 (7 U.S.C. 2023 (a)
(17), the Plaintiff is also seeking to stay the proceedings pending Judicial Review of the FNS’s

Final Agency Decision. Section 2023 (a) (17) states in its entirety:

During the pendency of such judicial review, or any appeal therefrom, the
administrative action under review shall be and remain in full force and
Case 1:20-cv-10203-CM Document 1 Filed 12/04/20 Page 3 of 4

effect, unless on application to the court on not less than ten days’ notice,
and after hearing thereon and a consideration by the court of the applicant’s
likelihood of prevailing on the merits and of irreparable injury, the court
temporarily stays such administrative action pending disposition of such
trial or appeal.

8. Plaintiff asserts the sufficient evidence to support the store characteristics, more
specifically the nature and scope of the firm’s operations, stock and facilities, that justified the
firm’s alleged irregular SNAP transactions.

9. Plaintiff alleges that the unusual transaction patterns were due to recipient’s close
proximity as opposed to other authorized SNAP authorized stores.

10. Plaintiff alleges that the large transactions are consistent with the store’s observed
characteristics and food inventory. That only 63 transactions are above $60.00 ad only 15
transactions were above $100. In support of Plaintiff's contentions, prior counsel submitted for
review its 2018 U.S. Corporation Federal Income Tax Return form 1120 for their fiscal year
beginning September Ist, 2018 ending August 31st, 2019, and two (2) New York State (NYS)
Quarterly ST-100 forms for the periods of September Ist 2019 through November 30th, 2019,

and December Ist, 2019 through February 2020 as evidence of their $502.726 gross annual

earnings.
JURY DEMAND
14. In free exercise and enjoyment of FRCivP Rule 38 and the ja Amendment,
Plaintiff requests a jury trial.
VENUE

15. Venue is laid within the Southern District of New York in that Plaintiff's place of

business is located within and a substantial part of the events giving rise to the claim occurred
Case 1:20-cv-10203-CM Document1 Filed 12/04/20 Page 4 of 4

within the boundaries of the Southern District. 28 U.S.C. § 1391 (b) and (c).
Relief Sought in a Court of Law
204. WHEREFORE, Plaintiff respectfully demands a stay in the FNS’S Final Agency
Decision pending the outcome of this matter:

a) A declaratory judgment that Defendants as described
above,

b) A judicial review of FNS’ Final Agency Decision;

c) Awarding Plaintiff reasonable attorneys’ fees, expenses,
expert witness fees, other litigation expenses, fees, and costs,

d) Granting such other and further relief to which Plaintiff
may be entitled as a matter of law or equity, or which the court determines
to be just and proper, including, but not limited to equitable relief under
Section 14 of the Food and Nutrition Act of 2008 (7 U.S.C. 2023) and to

Section 279.7 of the Regulations (7 CFR Sect. 279.7)

 

Charlie A. Vargas, Esq.

26 Court Street, Suite 1406
Brooklyn, New York 11242
718 596 0025

Email: charlie@cvargaslaw.com
